Case 7:21-mj-00846 Document1 Filed on 04/21/21 in TXSD Page 1 of 2

 

AO 91 (Rev. 11/11) Criminal Complaint United States Distri .
+Bistrict Peat!
UNITED STATES DISTRICT COURT FILED "8s
for the APR 2] 2021

Southern District of Texas .

 

 

 

 

United States of America )
v. )
. . Case No.
Fidel Angel Lainez Jr. ) q
3 ) v21-0896 0M
)
| )
)
Defendant(s)
CRIMINAL COMPLAINT
I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of April 20, 2021 in the county of Hidalgo in the
Southern District of Texas , the defendant(s) violated:
Code Section Offense Description
21 United States Code § 952 Defendant did knowingly and intentionally import from the United Mexican

) States into the United States approximately 8.08 kilograms of
| methamphetamine, a Schedule I! controlled substance, and 157 grams of
heroin, a Schedule [ controlled substance.

This criminal complaint is based on these facts:

SEE ATTACHMENT "A"

@ Continued on the attached sheet.

Sworn to and executed by reliable electronic means, and Complainant's sighature

attested telephonically per Fed. R. Cr. 4.1, and

babl found Hiram Almaguer, Special Agent, HS!
provable cause found on:

Printed name and title

 

Approved by AUSA L. Fry

Date: 4/21/2021 2:21pm

 

Judge's signature

City and state: McAllen, TX Nadia Medrano, US Magistrate Judge

Printed name and title

 
 

Case 7:21-mj-00846 Document 1 Filed on 04/21/21 in TXSD Page 2 of 2

Attachment “A”

On April 20, 2021, Homeland Security Investigations (HSI), McAllen, Texas, was
notified by United States Customs and Border Protection (CBP) that Fidel Angel Lainez
Jr. made entry into the United States via the Hidalgo TX Port of Entry in Hidalgo, Texas.
LAINEZ was the driver, registered owner, and sole occupant of a Volkswagen Toureg.
LAINEZ presented himself to CBP with a questionable travel itinerary and with nervous
demeanor - being overly talkative, interrupting the CBP Officer, and commenting on
weather. LAINEZ was referred to secondary for further inspection.

LAINEZ told the CBP Officers at secondary inspection that he had traveled to Reynosa,
Tamaulipas from Houston, Texas in order to have dental work done. LAINEZ displayed
his teeth. LAINEZ further stated he has had the vehicle for four weeks and declared all
the contents within the vehicle were his. LAINEZ continued to display nervous behavior,
as he did at primary inspection.

CBP Officers scanned the vehicle through the use of a Z-Portal X-Ray and noticed an
anomaly under the driver’s side seat of the vehicle. CBP Officers then utilized a narcotic
detecting canine, which positively alerted to the undercarriage of the vehicle. CBP
Officers utilized a lift to examine the undercarriage of the vehicle and noticed significant
tampering with the drivetrain of the vehicle. Officers probed the drivetrain and
discovered a substance testing positive for the characteristics of methamphetamine.

A physical search of the drivetrain was conducted and multiple cellophane and metallic
shurtape wrapped packages were discovered. Field testing of the contents of the packages
tested positive for the characteristics of methamphetamine, with a total weight of 8.08
kilograms. Additional packages, weighing 123 grams, were located in a cylindrical tube
component of the drive train, and the substance contained within those packages tested
positive for the characteristics of heroin.

A HSI Special Agent and a CBP Officer spoke with LAINEZ, who looked to be in a state
of confusion when being asked biographical questions. LAINEZ was asked about his
home address, which he provided. He was then asked about the registered address of his
vehicle, which was a different address than the one he had just provided. LAINEZ stated
that the registered address of the vehicle was his friend’s address, as he did not want the
vehicle associated with his father’s residence.

LAINEZ requested a cigarette and the opportunity to make a few phone calls. He was
offered water and asked if he was ok. LAINEZ stated he was not okay. LAINEZ was
read his Miranda Warnings which he invoked. Questioning ceased immediately.
